DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 11/18/2021 for 16722947. Claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/18/2021 has been entered.

Response to Arguments
In view of Applicant's amendments, the objection of claims 1 and 7 has been withdrawn.
Applicants arguments with respect to the 103 rejection of claim 1 have been fully considered but are not persuasive.
As to claim 1, Applicant argues that Kuo and Miyazawa, alone or in combination, do not teach "each ordering key word associating a respective plurality of processing steps of examination flow data with an input instruction" or "automatically performed from a start of the desired examination to an end of the desired examination" [pg. 5:7-6:3]. Examiner respectfully disagrees.

In response to Applicant’s arguments against the references individually (where "imaging maneuver of Miyazawa is not a function which automatically operates a user desired examination", "Miyazawa merely indicates that one of the operations is executed", or "Miyazawa does not achieve automation of the examinations" [pg. 6:2]), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Office Action cites the combination of Kuo and Miyazawa to teach the limitations of claim 1. 
Kuo teaches selecting individual scans (see ordering) for a scan prescription that comprise instructions to perform and capture images for a respective scan mode (see processing steps) [para 0093-0094], thus Kuo teaches "each ordering … associating a respective plurality of processing steps of examination flow data with an input instruction" when a scan prescription begins in response to a user activation of a graphical control [para 0109-0110]. It would have been obvious to a person of ordinary 
Therefore, the combination of Kuo and Miyazawa teach the limitations of claim 1. Claim 1 remains rejected.
Claim 7 recites similar limitations to those recited in claim 1 and remains rejected upon a similar basis as claim 1 as stated above.
Claims 2-6 remain rejected at least based on their dependence from claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 2 and 3, the claims recite the limitation "the input instruction" which is unclear if the limitation refers to the "input instruction issued by a user" or "each ordering key word associating a respective plurality of processing steps of examination flow data with an input instruction input instruction" as recited in parent claim 1 and has been interpreted as "[[the]] --a-- input instruction".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 20170046482 A1) in view of Miyazawa (US 20160133012 A1).

As to claim 1, Kuo discloses a magnetic resonance imaging apparatus [Figs. 4, 6, para 0054, 0074, MRI system] comprising:
a computer configured to perform action control of the entire apparatus and to perform computation [para 0054, 0074, computing device communicates instructions for system to perform]; and
an imager, including a pulse sequencer [para 0056, system includes transmitter producing pulses responsive to direction from pulse sequence server], configured to perform imaging according to control performed by the computer [Fig. 6, para 0074, 0076, imaging device acquires images based on instructions from computing device, note imaging device includes MRI (also see MRI hardware in Figs. 1-2, para 0051-0052)],
wherein the computer [para 0074, computing device] includes: 
a memory storage [para 0074, device includes memory] configured to store a plurality of examination flow data [para 0077-0078, memory stores application instructions], each examination flow data defining at least one of imaging processing, post processing, display processing, or transfer processing [para 0077-0078, application instructions to acquire images (also see scan queue at Fig. 8, para 0090, 0093), store images, display a user interface (also see user interface at Fig. 8, para 0088-0089), and transmit a scan prescription (also see transmission at para 0083)], and to store key words respectively identifying the [para 0077-0078, memory stores application instructions, note application information includes graphical representations and text indicating scan type (see text at Fig. 8, para 0100)];
a user interface [para 0069, 0088, device includes display and input device] configured to receive an input instruction issued by a user for executing a desired examination according to a user selected ordering … [para 0069, 0088, device includes display and input device] ; and
an examination flow controller [para 0074, device includes processor] configured
to select the examination flow data corresponding to the input instruction, based on the user selected ordering …, each ordering … associating a respective plurality of processing steps of examination flow data with an input instruction [para 0088-0090, 0093, 0109-0110, processor controls user interface to generate scan prescription with scans selected by user, where scan prescription performs selected scans (read: plurality of processing steps) in response to user input to begin scan], and
to cause processing defined by the selected examination flow data to be automatically performed from a start of the desired examination to an end of the desired examination [Fig. 8, para 0097-0098, 0109-0111, automatically start series of scans according to scan prescription including a beginning and end scan, note processor automatically starting scans after user input fall under the broadest reasonable interpretation of automatically as consistent with Applicant's specification], the selected examination flow data including different scan types and scan regions [Fig. 8, para 0096, 0125, 0128, selected scan prescription includes at least scout, calibration, and contrast scans (read: scan types) with respect to areas of a patient body (read: scan regions)], the user selected ordering … including information, the information relating to a resolution or a time of the desired examination [para 0081-0082, 0093, 0097-0100, user selected scan queue includes scan order (read: time) in which images are to be acquired], the user selected ordering … being an ordering … made [para 0081-0082, 0093, 0097-0100, user selected scan queue includes imaging device where scans occur (read: examination region) and scan order (read: examination time)], wherein the user interface is further configured to receive information relating to a subject … [para 0058-0059, 0074, system display receives patient image data].
However, Kuo does not specifically disclose wherein "a user selected ordering …" is "a user selected ordering key word", "the user selected ordering …" is "the user selected ordering key word", "an ordering …" is "an ordering key word", and information relating to a subject identifier, a subject name, a subject age and a subject weight.
Miyazawa discloses:
a user selected ordering key word, the user selected ordering key word including information [Fig. 6B, para 0035, 0039, 0063, user selects imaging button including text name of imaging maneuver],
an ordering key word made from a combination of an examination region and an examination object or time [Fig. 6B, para 0039, 0063, imaging button including text name of imaging maneuver, where name includes imaging region and direction (read: object)], and
information relating to a subject identifier, a subject name, a subject age and a subject weight [para 0035, examination information includes patient ID, name, age, and weight]
Kuo and Miyazawa are analogous art to the claimed invention being from a similar field of endeavor of medical imaging systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the user selected ordering as disclosed by Kuo with the ordering key word as disclosed by Miyazawa with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kuo as described above to facilitate user follow-up observation and reduce user burden [Miyazawa, para 0086].

As to claim 2, Kuo discloses the magnetic resonance imaging apparatus according to claim 1, wherein
the user interface is configured to display a plurality of candidates for a key word corresponding to the input instruction [para 0093, interface renders parameters for scan types selected by user, note that scan parameters are chosen to customize a scan selected to occur and fall under the broadest reasonable interpretation of candidate including anything that may be selected for a particular position], and
the examination flow controller configured to select the examination flow data based on selection from the plurality of candidates performed by the user [Fig. 8, para 0088, 0093-0094, processor generates scan prescription with selected parameters, note prescription includes imaging instructions for selected scans].

As to claim 3, Kuo discloses the magnetic resonance imaging apparatus according to claim 1, wherein the user interface is configured
to display the key words [para 0093, render options indicating scan types, note types of scans are indicated by text (see text at Fig. 8, para 0100)] and
to receive selection of a key word performed by the user as the input instruction [para 0092-0094, user input to select scans for scan prescription, note each scan is indicated by text].

As to claim 4, Kuo discloses the magnetic resonance imaging apparatus according to claim 1, wherein the user interface is configured to display processing defined by the examination flow data [Fig. 8, para 0092-0093, 0097, display selected scan queue].

As to claim 5, Kuo discloses the magnetic resonance imaging apparatus according to claim 1, wherein the user interface is configured
to display processing defined by the examination flow data [Fig. 8, para 0092-0093, 0097, display selected scan queue] 
further to display a degree of progress of the processing [Fig. 8, par 0104-0105, 0111, display graphical indicator indicating total time remaining (also see other indicators depicting remaining time at Figs. 10, 13, para 0115, 0127)].

As to claim 6, Kuo discloses the magnetic resonance imaging apparatus according to claim 1, wherein, when the user has temporarily halted an examination [Figs. 10, para 0113, 0134, user selection of graphical control to pause current scan in series (also see graphical control in Fig. 16)] and has restarted the examination part way [Figs. 12, para 0122, activate graphical control to continue scan within series], the computer is configured to automatically perform remaining processing operations of the examination with use of a previously generated image [Figs. 13, 16, para 0124-0125, 0131-0132, acquire remaining scans after pause elapses, note images are stored as they are acquired].

As to claim 7, Kuo and Miyazawa, combined at least for the reasons above, KUo discloses a non-transitory computer readable storage medium storing a control program [para 0077-0078, memory storing programming instructions for application] for a magnetic resonance imaging apparatus [Figs. 4, 6, para 0054, 0074, MRI system] including a computer [para 0054, 0074, computing device], an imager [Fig. 6, para 0074, 0076, imaging device acquires images based on instructions from computing device, note imaging device includes MRI with magnet and coil (see MRI hardware in Figs. 1-2, para 0051-0052)], and a memory [para 0074, device includes memory] configured to perform limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
5.0 Oasis Basic How-To Manual (Hitachi, 2016) generally discloses a user interface for an MRI scan system receiving patient related information.
Arima (US 20150272703 A1), Kawanishi (US 20160213347 A1) generally disclose imaging protocol information with a region and position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145